19-704-ag
Singh v. Garland

                           In the
               United States Court of Appeals
                      FOR THE SECOND CIRCUIT



                             AUGUST TERM 2020
                               No. 19-704-ag

                               JAGDEEP SINGH,
                                  Petitioner,

                                       v.

       MERRICK GARLAND, UNITED STATES ATTORNEY GENERAL,
                         Respondent. *



                    On Petition for Review of an Order
                   of the Board of Immigration Appeals



                         SUBMITTED: MAY 17, 2021
                         DECIDED: AUGUST 25, 2021



Before:        LIVINGSTON, Chief Judge, and JACOBS and MENASHI,
               Circuit Judges.




*   The Clerk of Court is directed to amend the caption as set forth above.
      Petitioner Jagdeep Singh, a citizen of India, petitions for review
of a February 22, 2019, decision of the Board of Immigration Appeals
affirming a November 21, 2017, decision of an immigration judge
denying his application for asylum, withholding of removal, and
protection under the Convention Against Torture. We conclude that
the agency properly determined that Singh could safely relocate
within India to avoid the possibility of future persecution or torture
and that it would be reasonable to expect him to do so. Singh cannot
challenge the agency’s determination by relying on general country
conditions evidence without showing how the evidence demonstrates
that a person in his particular circumstances would be subject to
persecution or torture. Singh’s allegation that he was mistreated by
members of a political party that is aligned with a party in power
nationally does not undermine the agency’s conclusion that he can
safely relocate within the country. Accordingly, we DENY the
petition for review.




             Jaspreet Singh, Jackson Heights, New York, for Petitioner.

             Genevieve M. Kelly, Office of Immigration Litigation
             (Joseph H. Hunt, Assistant Attorney General, Civil
             Division, Cindy S. Ferrier, Assistant Director, Office of
             Immigration Litigation, on the brief), United States
             Department of Justice, Washington, D.C., for Respondent.




                                   2
MENASHI, Circuit Judge:

      Jagdeep Singh petitions for review of a decision of the Board of
Immigration Appeals affirming an immigration judge’s denial of his
application for asylum, withholding of removal, and protection under
the Convention Against Torture (“CAT”). The agency found that
Singh suffered persecution when members of a rival political party
assaulted him after he refused to leave his own party. But the agency
denied his application for relief because Singh could safely relocate
within India. The issue before us is whether the agency erred in
finding that Singh could safely relocate within India to avoid future
persecution or torture and that it would be reasonable to expect him
to do so. We conclude that the agency did not err. Accordingly, we
deny the petition for review.

                          BACKGROUND

      Singh is a citizen of India who arrived in Hildago, Texas, on or
about November 5, 2014, without a valid visa or entry document. In
December 2014, Singh expressed a fear of returning to India and was
placed in removal proceedings. The Notice to Appear charged Singh
with being removable under 8 U.S.C. § 1182(a)(7)(A)(i)(I) as an alien
who arrived in the United Sates without valid entry documents. Singh
was released from the custody of the Department of Homeland
Security (“DHS”) on bond.

                                  I

      Singh appeared before an immigration judge (“IJ”) in Los
Fresnos, Texas, on December 14, 2014. He admitted the allegations in
the Notice to Appear, conceding his removability, and filed the
application for asylum. The IJ granted a change of venue to New York
City based on Singh’s place of residence.

      On November 21, 2017, the IJ in New York held a hearing on
Singh’s application for asylum, withholding of removal, and
protection under the CAT. At the hearing, Singh testified that he left
India because he feared being harmed by members of a rival political
party. He said that he joined the Shiromani Akali Dal Amritsar
(“Akali Dal Mann”) political party in India in 2013 and that he worked
for the party in the Hoshiarpur district in the state of Punjab by
serving food and setting up tents at events. He explained that the
party supports the establishment of an independent state of Khalistan
and the release of Sikh prisoners from Indian jails. He further stated
that he had no leadership role in the party, that he never engaged in
political activity outside of Hoshiarpur, and that members of other
parties realized he was a member of Akali Dal Mann when they saw
him putting up flyers for an event. He also testified that he did not
know any fellow party members who were persecuted within Punjab
other than himself.

      Singh testified that in July 2014 while he was attending one of
his party’s rallies, he received a call on his cell phone from an
individual claiming to be a member of the rival Shiromani Akali Dal
Badal (“Akali Dal Badal”) political party. The caller purportedly told
Singh that he should work for the Akali Dal Badal “and sell drugs” if
he wanted to avoid being killed. Cert. Admin. R. at 100. Singh said
that he reported the conversation to the police near the rally but that
the police officers responded that they could not respond to the threat
because they were “working for the government” and could not “do
anything about it.” Id.
                                  4
       Singh also testified that in August 2014 he was approached in
person by five individuals claiming to be members of the Akali Dal
Badal who similarly told him that “we want you to come and sell
drugs for us and work for our party.” Id. at 102. When Singh refused
to do that, the five individuals beat him until he lost consciousness.
Singh claimed that while he was unconscious, a passerby recognized
him and took him home. After Singh woke up at home, his father took
him to the hospital where he received intravenous fluid and “some
ointment to put … on my body.” Id. at 103. He was in the hospital for
six or seven hours. Singh said that he never reported the beating to
the police. He said that his father advised him not to contact the police
because the police officers had not responded to the threatening
phone call he had previously reported. Singh said he was “fearful for
my life.” Id. at 104.

       Singh said that he did not move to another part of India to
avoid the rival party members because, when he rented a home or
applied for a job, he would need to provide identification. If he
showed his identification to anyone, he said, “[i]t’s a very strong
possibility that … I would [be] tracked down and I would have been
killed.” Id. at 104. Counsel for the government asked Singh how
someone would know from his identification card—which contained
his name, address, and birthdate—that he supported the Akali Dal
Mann. Singh responded that “[t]his is how it is all over India. That’s
how they trace people and they kill them.” Id. at 111. He also
suggested that members of an opposing party across India would
recognize him because of his work hanging up posters and flyers in
Hoshiarpur.

       After considering Singh’s testimony and the documentary
evidence in the record describing political and social conditions in
                                   5
India, the IJ issued a decision denying Singh asylum, withholding of
removal, and protection under the CAT. The IJ found that the
“mistreatment” of Singh by “Badal party members” rose “to the level
of persecution and that the assailants were motivated by [Singh’s]
political opinion.” Id. at 61. Because the IJ found that Singh had been
persecuted in the past, the IJ applied a rebuttable presumption that
Singh had a well-founded fear of future persecution. See 8 C.F.R.
§ 1208.13(b)(1). The IJ concluded that the government had rebutted
that presumption, however, by showing that Singh could safely
relocate within India to avoid further mistreatment. See id.
§ 1208.13(b)(1)(i)(B).

      Regarding Singh’s ability to relocate, the IJ observed that
according to a State Department report, Indian law provides for
freedom of movement and that the government generally respects
that right. The IJ also examined other reports showing that police
forces in each Indian state do not routinely communicate about the
relocation of citizens. The IJ relied on a report of the Canadian
Refugee Board stating that “several sources indicate that Sikhs do not
face difficulties relocating to other areas of India.” Cert. Admin. R. at
63. The IJ also noted that other reports indicated that “India is a
country of some 1.2 billion people and that there are sizable Sikh
populations through[out] the country.” Id.

      In response to Singh’s claim that he would be discovered in a
different region of India on account of his identification card, the IJ
observed that a report by the United Kingdom’s Home Office
explained that India lacks a national police force and a nationwide
crime database. The Home Office found no “evidence that there is a
central registration system in place which would enable the police to
check the whereabouts of inhabitants in their own state, let alone in
                                   6
any other states or unions within the country.” Id. The IJ also
described the Canadian Refugee Board’s finding that “there is little
interstate police communication [in India] except for cases of major
crimes like smuggling, terrorism, and some high profile organized
crime.” Id. Based on this evidence, the IJ concluded that Singh “would
be difficult to locate outside of Punjab even if Punjabi police were
seeking him.” Id. Moreover, the IJ noted that Singh did not even claim
to have been targeted by Punjabi police but only by supporters of a
rival political party who threatened him over the phone and assaulted
him once. The IJ found that even though local police did not respond
to the phone threats Singh reported, there was nothing in the record
to show that the police were other than merely indifferent, let alone
that the police would seek out Singh in another state or assist others
in doing so.

      Noting that Singh did not allege to be a high-profile member of
the Akali Dal Mann, the IJ also relied on a report of the Library of
Congress indicating that “only hardcore militants are of interest to
Central Indian authorities” and that one does not qualify as a high-
profile militant merely by holding pro-Khalistan views. Id. at 64. The
IJ also observed that “neither the 2016 U.S. Department of State
Human Rights Report for India nor the most recent International
Religious Freedom Report mentions the persecution of Shiromani
Akali Dal Amritsar members in Punjab or elsewhere in India.” Id.

                                  II

      Singh appealed the IJ’s decision to the Board of Immigration
Appeals (“BIA”), arguing that he was a prominent figure in the Akali
Dal Mann, that the IJ erred by finding that Singh was not a member
of the party, and that it was not reasonable for him to relocate within

                                  7
India given his political activity and education level and India’s
various social problems, such as unemployment, poverty, corruption,
and illness.

      In a February 22, 2019, decision, the BIA dismissed the appeal.
The BIA accepted the IJ’s finding that Singh suffered past persecution,
but it also agreed with the IJ that the government had shown that
Singh could avoid future persecution by safely relocating within
India and that it would be reasonable for him to do so. The BIA
observed that the IJ properly shifted the burden to the government to
demonstrate Singh’s ability to relocate safely and that the government
met that burden by a preponderance of the evidence. The BIA
concluded that the record supported the IJ’s findings that Indian law
provides for freedom of movement and that there was no central
registration system in India that would enable police to monitor the
whereabouts of inhabitants throughout the country. The BIA also said
the record supported the IJ’s findings that there is no national police
force in India, that police stations are unconnected, and that there is
little communication between stations except in cases involving major
crimes such as smuggling, terrorism, and organized crime. The BIA
also found support in the record for the IJ’s finding that Sikhs do not
face difficulty relocating within India.

      The BIA further concluded that the IJ properly found that Singh
held no special position in the Akali Dal Mann and that his activities
were limited to attending events and posting flyers. The BIA also
found no error in the IJ’s determination that only high-profile
militants are of interest to Indian authorities and that “simply holding
pro-Khalistan views would not make someone fit this description.”
Cert. Admin. R. at 4. The BIA also said the IJ properly found that the
2016 State Department report does not mention persecution of
                                   8
members of the Akali Dal Mann either in Punjab or elsewhere in India
and that Singh did not know anyone else who had been persecuted
for membership in that party.

       In light of the record evidence, the BIA affirmed the IJ’s denial
of immigration relief. It explained that the IJ’s findings “demonstrate
that there are areas in India where [Singh] does not have a well-
founded    fear   of   persecution       and   these   locations   present
circumstances that are substantially better than those giving rise to a
well-founded fear of persecution on the basis of [his] claim,”
according to the BIA. Id. Moreover, the IJ “permissibly relied on his
findings concerning country conditions in determining that it would
be reasonable for [Singh] to relocate there” and “properly evaluated
the background evidence with respect to both [Singh’s] Sikh faith and
his membership in a political party.” Id. at 4-5.

       Singh timely petitioned this court for review. He argues that
the government failed to show that internal relocation would be
reasonable and that he established his eligibility for relief under the
CAT.

                            DISCUSSION

       We have jurisdiction to review the decision of the BIA under
8 U.S.C. § 1252(a)(1), which authorizes judicial review of a final order
of removal. When the decision of the BIA is consistent with the
decision of the IJ, we may consider both decisions “for the sake of
completeness.” Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir. 2006).

       In this context, Congress has specified that “the administrative
findings of fact are conclusive unless any reasonable adjudicator
would be compelled to conclude to the contrary.” 8 U.S.C.


                                     9
§ 1252(b)(4)(B). Accordingly, we review the agency’s decision for
“substantial evidence” and “must defer to the factfinder’s findings
based on ‘such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.’” Majidi v. Gonzales, 430 F.3d 77,
81 (2d Cir. 2005) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229
(1938)). The scope of review “under the substantial evidence standard
is exceedingly narrow, and we will uphold the BIA’s decision unless
the petitioner demonstrates that the record evidence was so
compelling that no reasonable factfinder could fail to find him eligible
for relief.” Mu Xiang Lin v. DOJ, 432 F.3d 156, 159 (2d Cir. 2005)
(internal citations, quotation marks, and alterations omitted). By
contrast, we review legal conclusions de novo. Gallina v. Wilkinson,
988 F.3d 137, 142 (2d Cir. 2021).

       A    recent    decision    from     our    court    suggested     that
§ 1252(b)(4)(B)’s “language presents special problems when the
finding of fact is an adverse credibility determination” and therefore
determined that the standard of review for factual findings provided
in § 1252(b)(4)(B) “does not apply literally” to judicial review of
agency “adverse credibility findings.” Singh v. Garland, No. 17-2368,
2021 WL 3176764, at *3 (2d Cir. July 28, 2021). 1 In this case, we are
reviewing factual findings other than adverse credibility findings,



1  That decision admittedly created some tension with our earlier
precedents. See Singh, 2021 WL 3176764, at *3 (noting that “our Court has
frequently cited the ‘unless ... compelled’ standard in decisions upholding
adverse credibility findings”); see also Xiu Xia Lin v. Mukasey, 534 F.3d 162,
165 (2d Cir. 2008) (“We review the agency’s factual findings, including
adverse credibility determinations, under the substantial evidence
standard, treating them as ‘conclusive unless any reasonable adjudicator
would be compelled to conclude to the contrary.’”); Majidi, 430 F.3d at 81.

                                     10
and there is no basis for extending the holding and reasoning of the
recent Singh case beyond that limited context. Accordingly, we apply
the ordinary meaning of § 1252(b)(4)(B) as it has been interpreted in
cases such as Majidi and Mu Xiang Lin. 2 As a unanimous Supreme
Court recently emphasized, “The only question for judges reviewing
the BIA’s factual determinations is whether any reasonable
adjudicator could have found as the agency did.” Garland v. Ming Dai,
141 S. Ct. 1669, 1678 (2021). We follow that mandate here.




2  To the extent our court was concerned about the “inconsisten[cy]” a
“literal reading” of § 1252(b)(4)(B) would create “with the statutory
mandate in 5 U.S.C. § 706(2)(e),” the judicial review provision of the
Administrative Procedure Act (“APA”), we do not think that concern can
justify a refusal to apply the INA as written in this case. Singh, 2021 WL
3176764, at *3. If the express language of the INA conflicts with similar
provisions of the APA, the INA controls. See Ardestani v. INS, 502 U.S. 129,
133-34 (1991); Marcello v. Bonds, 349 U.S. 302, 306-10 (1955). Although the
INA originally did not suggest that the APA’s judicial review provisions
should not apply to review of immigration decisions, see Shaughnessy v.
Pedreiro, 349 U.S. 48, 50-52 (1955), that does not prevent Congress from
amending the INA and thereby limiting the APA’s application, see
Henderson v. INS, 157 F.3d 106, 116-17 (2d Cir. 1998). The standard provided
by § 1252(b)(4)(B), which was enacted in 1996, appears to be more restrictive
than the INA’s previous standard. Compare 8 U.S.C. § 1252(b)(4)(B)
(“[A]dministrative findings of fact are conclusive unless any reasonable
adjudicator would be compelled to conclude to the contrary.”), with
8 U.S.C. § 1105a(a)(4) (1994) (“[T]he Attorney General’s findings of fact, if
supported by reasonable, substantial, and probative evidence on the record
considered as a whole, shall be conclusive.”). We apply that specific
provision of the INA rather than the APA’s general judicial review standard
to the extent that those standards conflict.

                                     11
                                    I

      Asylum is a discretionary form of relief that the Attorney
General may grant to an applicant who qualifies as a refugee. 8 U.S.C.
§ 1158(b). To qualify as a refugee, an applicant must show that he or
she is unable or unwilling to return to his or her country of nationality
because of persecution or a well-founded fear of persecution on
account of race, religion, nationality, membership in a particular
social group, or political opinion. 8 U.S.C. § 1101(a)(42).

      An applicant who has established past persecution is
“presumed to have a well-founded fear of persecution on the basis of
the original claim.” 8 C.F.R. § 1208.13(b)(1). That presumption will be
overcome, and asylum accordingly will be denied, if (A) “[t]here has
been a fundamental change in circumstances such that the applicant
no longer has a well-founded fear of persecution,” or (B) “[t]he
applicant could avoid future persecution by relocating to another part
of the applicant’s country of nationality … and under all the
circumstances, it would be reasonable to expect the applicant to do
so.” Id. § 1208.13(b)(1)(A)-(B). When there has been a finding of past
persecution, the government bears the burden of establishing, by a
preponderance of the evidence, that an applicant could avoid
persecution through internal relocation and that it would be
reasonable to expect the applicant to do so. Id. § 1208.13(b)(1)(ii).

      Withholding of removal, meanwhile, is mandatory “if the
Attorney General decides that the alien’s life or freedom would be
threatened” in the country to which the alien would be removed
“because of the alien’s race, religion, nationality, membership in a
particular social group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A).
“[T]o establish eligibility for withholding of removal, an alien must


                                   12
show … that it is more likely than not that he or she would be subject
to persecution” in the country to which the alien would be removed
and “must demonstrate that race, religion, nationality, membership
in a particular social group, or political opinion was or will be ‘at least
one central reason’ for the claimed persecution.” Matter of C-T-L-, 25
I. & N. Dec. 341, 343, 348 (BIA 2010). If the applicant is determined to
have suffered past persecution in the proposed country of removal,
“it shall be presumed that the applicant’s life or freedom would be
threatened in the future in the country of removal on the basis of the
original claim.” 8 C.F.R. § 1208.16(b)(1)(i). As with asylum, that
presumption will be overcome if there is either a fundamental change
in circumstances or “[t]he applicant could avoid a future threat to his
or her life or freedom by relocating to another part of the proposed
country of removal and, under all the circumstances, it would be
reasonable to expect the applicant to do so.” Id. § 1208.16(b)(1)(i)(A)-
(B). Again, the government bears the burden by a preponderance of
the evidence. Id. § 1208.16(b)(1)(ii).

      Both asylum and withholding of removal depend on a showing
of persecution. “To qualify as ‘persecution’ the conduct at issue must
be attributable to the government, whether directly because engaged
in by government officials, or indirectly because engaged in by
private persons whom the government is ‘unable or unwilling to
control.’” Scarlett v. Barr, 957 F.3d 316, 328 (2d Cir. 2020) (quoting Pan
v. Holder, 777 F.3d 540, 543 (2d Cir. 2015)); see also Rizal v. Gonzales, 442
F.3d 84, 92 (2d Cir. 2006) (noting that persecution may “be found
when the government, although not itself conducting the persecution,
is unable or unwilling to control it”). Under the unwilling-or-unable
standard,    “a   finding    of   persecution    ordinarily    requires    a
determination that government authorities, if they did not actually

                                     13
perpetrate or incite the persecution, condoned it or at least
demonstrated a complete helplessness to protect the victims.” Galina
v. INS, 213 F.3d 955, 958 (7th Cir. 2000); see also De Castro-Gutierrez v.
Holder, 713 F.3d 375, 381 (8th Cir. 2013) (“[A]n alien seeking to
establish persecution based on the violent conduct of private actors
… must show that the government condoned it or at least
demonstrated a complete helplessness to protect the victims.”)
(internal quotation marks omitted); Shehu v. Gonzales, 443 F.3d 435,
437 (5th Cir. 2006) (holding that private party violence “cannot be
labeled ‘persecution’ absent some proof that the … government
condoned it or at least demonstrated a complete helplessness to
protect the victims”) (internal quotation marks omitted).

      Singh also seeks protection under regulations implementing
the CAT. Under those provisions, removal will be withheld or
deferred if the applicant establishes that “it is more likely than not
that he or she would be tortured if removed to the proposed country
of removal.” 8 C.F.R. § 1208.16(c)(2); accord id. § 1208.17(a). The
torture need not be on the basis of a protected ground, but the
showing must be of “torture[] by, or with the acquiescence of,
government officials acting in an official capacity.” Mu Xiang Lin, 432
F.3d at 159. This court “has stated that acquiescence is demonstrated
by evidence that ‘government officials know of or remain willfully
blind to an act of torture and thereafter breach their legal
responsibility to prevent it.’” Scarlett, 957 F.3d at 334 (quoting
Khouzam v. Ashcroft, 361 F.3d 161, 171 (2d Cir. 2004)) (alteration
omitted); see also 8 C.F.R. § 1208.18(a)(1), (7).




                                     14
                                       II

       In this case, we decide whether the agency erred in finding that
Singh could safely and reasonably relocate within India and how that
determination affects Singh’s claims for asylum, withholding, and
CAT relief.

       We conclude that the agency’s finding that Singh could
internally relocate was supported by substantial evidence. Singh
argues that the agency erred because internal relocation would not
help him avoid future persecution. He claims that he “was persecuted
by the government” because he was harmed by members of “the
Akali Dal Badal party which is in coalition with the [Bharatiya Janata
Party (“BJP”)] that is the ruling party in India.” Petitioner’s Br. 15-16.
Singh contends that “[w]hen the persecutor is the government, ‘it has
never been thought that there are safe places within a nation.’” Id. at
16 (quoting Singh v. Moschorak, 53 F.3d 1031, 1034 (9th Cir. 1995))
(alteration omitted).

       Contrary to his contention, however, Singh was not persecuted
by the government. An applicant’s allegation that he was persecuted
by members of a political party—even one that is in power nationally
or, as Singh alleges of the Akali Dal Badal, is aligned with a party in
power nationally 3 —does not establish that the applicant was
persecuted by the government. Members of a political party are not
the government; for mistreatment inflicted by party members to
amount to persecution, an applicant must show that the government


3  The alliances of the relevant political parties have changed since Singh
filed his briefs in this case. See ‘Akali Story with BJP Over’—Sukhbir Badal
Calls for Tie-Up of Regional Parties for 2024 Polls, ThePrint.in (July 25, 2021).
We do not believe this case turns on those shifting coalitions.

                                       15
was unwilling or unable to control the attackers. Pan, 777 F.3d at 543;
Galina, 213 F.3d at 958.

       In this case, the agency determined that Singh had been
subjected to past persecution based on his mistreatment by Akali Dal
Badal members without finding that the government had condoned
the mistreatment or was unable to control the attackers. Cert. Admin.
R. at 61. We doubt that the finding of past persecution was correct,
but we need not disturb that unchallenged finding in order to reject
Singh’s argument that “there are [no] safe places” for him “within”
India because he “was persecuted by the government.” Petitioner’s
Br. 15-16. Neither the IJ nor the BIA was required to attribute an attack
by members of a regional party in Punjab to the national government
of India. Instead, the IJ properly concluded that Singh had not been
targeted even by local authorities. See Cert. Admin. R. at 63
(“[R]espondent has not claimed that he was ever targeted by Punjabi
police. Instead, he claims that it was supporters of a rival political
party who made threats over the phone and then beat him on one
occasion.”). While Singh testified that the police failed to assist him in
connection with his report of a telephone threat, “it does not follow
that police in Punjab would seek to find him if he returned to the
country and lived in another state or that they would assist others in
doing so.” Id. at 64. 4



4 We therefore disagree with the Ninth Circuit’s conclusions in Singh v.
Whitaker, 914 F.3d 654 (9th Cir. 2019), that harm inflicted by political party
members is tantamount to persecution “at the hands of the government”
and that persecution by “local authorities” creates a “rebuttable
presumption … that the threat exists nationwide.” Id. at 661. Individuals
who are merely members of a ruling political party are not part of the
government, and the extent to which persecution by actual governmental

                                     16
      Next, Singh argues that the record demonstrates that he will
face persecution even if he relocates within India. He points to
country-conditions evidence showing various harms that have
purportedly occurred in India: “corruption,” “reports of political
prisoners in certain states,” “instances of censorship and harassment
of media outlets,” “[l]egal restrictions on religious conversion,” and
“discrimination based on religious affiliation, caste or tribe.”
Petitioner’s Br. 11. He notes other country-conditions evidence
suggesting that “[m]any police officers refuse to register crime
complaints,” “use illegal detention, torture, and ill treatment to
punish criminals against whom they lack of time or inclination to
build cases,” and “arrest and detain individuals on false charges at
the behest of powerful local figures or due to other forms of
corruption.” Id. at 15-16.

      This evidence, however, does not compel the conclusion that
internal relocation would not avert future persecution. First, an
applicant challenging a finding that internal relocation would avert
future persecution—like all applicants challenging an adverse agency
determination regarding future persecution or torture—cannot
simply point to general country-conditions evidence without
showing how that evidence compels the conclusion that a person in
the applicant’s “particular circumstances” would be unable to
relocate to avoid persecution. Zhong v. DOJ, 480 F.3d 104, 126 n.26 (2d
Cir. 2007); see also Mu Xiang Lin, 432 F.3d at 160 (noting the importance
of “particularized evidence”). General country-conditions evidence

authorities affects the feasibility of internal relocation depends on the
circumstances of the particular case. Here, the agency reasonably
concluded that—even assuming that Singh faced a threat of persecution in
his locality—that threat does not exist nationwide.

                                   17
does not on its own compel the conclusion that an individual will be
persecuted or that internal relocation is insufficient to avert
persecution. Singh fails to show how the country-conditions evidence
establishes that he—that is, a person in his particular circumstances—
would be persecuted even after relocating internally. Instead, his
argument suggests that living conditions generally throughout India
are intolerable and amount to persecution. Asylum and other forms
of immigration relief are individual remedies designed to avoid
persecution inflicted on particular persons. General country-
conditions evidence is insufficient to overcome an agency finding that
a particular applicant would        avoid future persecution through
internal relocation.

      Finally, Singh’s evidence does not compel the conclusion that it
would be unreasonable to expect him to relocate internally to avoid
future persecution. Under the regulations in place at the time of
Singh’s proceedings, the agency determined the reasonableness of
internal relocation by considering “whether the applicant would face
other serious harm in the place of suggested relocation; any ongoing
civil strife within the country; administrative, economic, or judicial
infrastructure; geographical limitations; and social and cultural
constraints, such as age, gender, health, and social and familial ties.”
8 C.F.R. § 1208.13(b)(3) (2017). The regulation provided that “[t]hose
factors may, or may not, be relevant, depending on all the
circumstances of the case, and are not necessarily determinative of
whether it would be reasonable for the applicant to relocate.” Id. 5




5 This regulation was in force from July 18, 2013, to November 8, 2018, and
has since been amended. See Procedures for Asylum and Withholding of

                                    18
       The agency’s decision that it would be reasonable to expect
Singh to relocate was supported by substantial evidence. The record
contained evidence that there are 1.2 billion people, including 19
million Sikhs, living in India and that Indian citizens—Sikhs in
particular—do not face difficulties relocating within the country. 6
The record also reflected that there is no central countrywide
registration system or nationwide police database that members of
the Akali Dal Badal could use to track rivals and that only high-profile
militants—not local party organizers such as Singh—are of interest to
national authorities. As the IJ noted, there have been no recent reports
of persecution against members of the Akali Dal Mann anywhere in
India and Singh did not identify any, let alone enough to be arguably
nationwide. Moreover, evidence of police abuse of prisoners was not
material to the analysis because Singh did not claim to be a target of
police or establish that he was likely to become a prisoner.

       Singh additionally argues that it would not be reasonable for
him to relocate because he was a farmer in Punjab and Sikhs cannot
own land in the state of Gujarat, language barriers exist in some states,
and unskilled Sikhs face difficulties finding employment. Singh does


Removal; Credible Fear and Reasonable Fear Review, 85 Fed. Reg. 80,274, 80,387
(Dec. 11, 2020).
6 Singh objects to the agency’s consideration of evidence related to the
ability of Sikhs to relocate because, he contends, “[t]he IJ and the BIA
overlooked that Petitioner suffered persecution because of his ‘political
opinion’ not because of his ‘religion’ i.e. Sikh.” Petitioner’s Br. 14. In the
context of internal relocation, whether Sikhs are able safely to move
throughout India was a relevant consideration. See 8 C.F.R. § 1208.13(b)(3)
(noting that the agency may consider, inter alia, “whether the applicant
would face other serious harm in the place of suggested relocation”). It was
not erroneous for the agency to consider that evidence.

                                     19
not provide evidence suggesting that such issues are widespread, and
indeed not limited to a few Indian states. Moreover, these arguments
are not compelling given that Singh was able to move to the United
States and currently works in construction in New York City.

       In the end, what we recognized fifteen years ago remains true
today: An Indian citizen such as Singh “is unlikely to face persecution
for his Sikh beliefs and his membership in Akali Dal Mann” and “any
threat faced by [such an applicant] in India is not country-wide.”
Singh v. BIA, 435 F.3d 216, 219 (2d Cir. 2006). We hold again, on a
current record, that these conclusions of the agency are supported by
substantial evidence. The agency therefore did not err in deciding
that, in this case, the government rebutted the presumption that Singh
has a well-founded fear of persecution by showing that he could
safely and reasonably relocate to avoid future persecution. See 8
C.F.R. § 1208.13(b)(1)(i)-(ii).

       This determination is dispositive of Singh’s application for
asylum     and     eligibility    for    withholding   of   removal.   Id.
§§ 1208.13(b)(1)(i)(B), 1208.16(b)(1)(i)(B). The determination also
disposes of Singh’s claim for relief under the CAT because Singh’s
ability to relocate internally means that he cannot establish a
likelihood of torture. “In assessing whether it is more likely than not
that an applicant would be tortured in the proposed country of
removal,” the agency considers “all evidence relevant to the
possibility of future torture … including … [e]vidence that the
applicant could relocate to a part of the country of removal where he
or she is not likely to be tortured.” 8 C.F.R. § 1208.16(c)(3). The agency
properly relied on such evidence here.




                                        20
                          CONCLUSION

      “Asylum in the United States is not available to obviate re-
location to sanctuary in one’s own country.” Singh, 435 F.3d at 219.
Here, the agency did not err in finding that Singh could safely and
reasonably relocate within India to avoid future persecution or
torture and that it would be reasonable to expect him to do so. We
therefore DENY the petition for review. All pending motions and
applications are DENIED and stays VACATED.




                                21